989 So. 2d 701 (2008)
Jimmy JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2574.
District Court of Appeal of Florida, Fourth District.
August 20, 2008.
Carey Haughwout, Public Defender, Richard B. Greene, Assistant Public Defender, West Palm Beach, for appellant and Jimmy Jones, Fort Lauderdale, pro se.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed, without prejudice to Jones raising his claims of ineffective assistance by a motion pursuant to rule 3.850, Florida Rules of Criminal Procedure.
STONE, GROSS, JJ. and ROSENBERG, ROBIN, Associate Judge, concur.